Exhibit 10.1

Seagate Contract Number 64223

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is effective as of August 13,
2007, (“Effective Date”) by and between ST. BERNARD SOFTWARE, INC., a Delaware
corporation (“SBS”), located at 15015 Avenue of Science, San Diego, California
92128 and EVAULT, INC. (“Buyer”), a Delaware corporation located at 6121 Hollis
Street, Emeryville, California 94608 (each a “Party” and collectively the
“Parties”).

RECITALS

A. SBS is engaged in the business of the development of backup software
applications and utilities (the “Business”). SBS has developed and is the owner
of the Product (as defined herein).

B. Buyer desires to purchase and acquire certain assets, properties and
contractual rights of SBS used in connection with the Business, and SBS desires
to sell, transfer, assign and convey such assets, properties and contractual
rights to Buyer.

In consideration of the mutual promises contained herein and intending to be
legally bound, the Parties agree as follows:

ARTICLE 1.

DEFINITIONS

1.1 Product or Products. “Product” or “Products” means SBS’ Open File Manager
software application and SBS’ Continuous Data Protection software application
and any and all derivative product technologies related thereto, including,
without limitation, all other software, programs, applications, modules and
components thereof, in all forms, including the Source Code, Object Code, all
related documentation, all prior and current versions, improvements,
enhancements, upgrades, corrections, additions, modifications, replacements, and
new applications to any of the foregoing (including, for avoidance of doubt,
DeploySafe and MARS); and all Intellectual Property Rights in any of the
foregoing. In no event shall “Product” include SBS’ on-demand service, iPrism
and/or ePrism products, nor any open source materials or software included in or
used with the Product. To the extent that the Product contains code that is also
included in other SBS products relating to non-core functionality, such as for
license key generation and other administrative functions associated with use of
the Product, notwithstanding any provision in this Agreement to the contrary,
SBS retains all Intellectual Property Rights to such code and grants to Buyer a
perpetual, non-exclusive, irrevocable license to continue to use, distribute,
and make derivative copies of such code as part of the Product.

1.2 Intellectual Property Rights. “Intellectual Property Rights” means all of
the following in any jurisdiction throughout the world, whether or not filed,
perfected, registered or recorded and whether now or hereafter existing, filed,
issued or acquired: (i) any and all United States, international and foreign
patents and/or patent applications which may be granted on or claim priority of
(or serve as the basis for a priority claim by) and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, together with all priority rights and counterpart applications under
any existing or future international patent conventions, agreements or treaties;
(ii) all inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know-how, technology,
technical information, data and customer lists, engineering procedures and all
documentation relating to any of the foregoing; (iii) all trademarks, service
marks and trade names, domain names and registrations and applications therefor,
and all other rights corresponding thereto throughout the world; (iv) all
copyrights, copyrights registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (v) all industrial designs
and any registrations and applications therefor throughout the world; (vi) all
software, including but not limited to Source Code; (vii) all works of
authorship, databases and data collections and all rights therein throughout the
world; and (viii) any similar or equivalent rights to any of the foregoing
anywhere in the world, together with the goodwill and the business appurtenant
thereto and the right to sue third parties for infringement (including but not
limited to damages and injunctive relief) of any of the foregoing, and any
current or future right to receive royalties based on any of the foregoing,
whether choate or inchoate, known or unknown, contingent or non-contingent.



--------------------------------------------------------------------------------

1.3 SBS Intellectual Property Rights. “SBS Intellectual Property Rights” means
all Intellectual Property Rights owned or used by SBS that are related to, or
used in connection with, the Products.

1.4 SBS Materials. “SBS Materials” means (i) any application program interface,
assemblers, compilers and other authoring tools created by SBS or owned by SBS
and necessary to modify the Product as well as any development tools created by
SBS or owned by SBS and used in the development of the Product, including all
comments, in text and machine readable form, (ii) documentation for the Product,
including user manuals, installation guides, marketing materials, product
awards, Customer references, competitive analyses, sales training materials,
white-papers, tech-notes, help files and marketing collateral, architectural and
design documentation, in SBS’ possession and reasonably necessary or helpful in
connection with development, support, marketing or sales of the Product,
(iii) know-how related to the use and modification of the Source Code as
reflected in such materials, (iv) software tools, data test scripts, test plans,
automated test tools, designs and results that SBS currently uses in connection
with development or support of the Product, (v) SBS’ interest in any software
licenses related to the Product, (vi) Source Code; (vii) Customer Relations
Materials; and (viii) Electronic Materials.

1.5 Customer Relations Materials. “Customer Relations Materials” means any data
(whether in physical or electronic format) regarding past, existing, or
potential customers for the Product, including but not limited to information
maintained in any lead generation or customer relationship management systems of
SBS.

1.6 Electronic Materials. “Electronic Materials” means any electronic data,
databases, or content used in the promotion of the Product or in distribution
and optimization of the Product.

1.7 Code. “Code” means computer programming code, including both Object Code and
Source Code.

1.8 Object Code. “Object Code” means Code in binary form, and includes header
files of the type necessary for use or interoperation with other computer
programs. It is directly executable by a computer or other electronic device
after processing or linking, but without compilation or assembly. Object Code is
all computer programming code other than Source Code.

1.9 Source Code. “Source Code” means Code in a form which when printed out or
displayed is readable and understandable by a programmer of ordinary skills. It
also includes related source code level system documentation, comments and
procedural code. Source Code does not include Object Code.

1.10 Open Source Materials. “Open Source Materials” means all software or other
material that is distributed as “free software,” “open source software” or under
similar licensing or distribution terms (including but not limited to the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), BSD licenses, the Netscape Public License, the Sun
Community Source License (SCSL), the Sun Industry Standards License (SISL) and
the Apache License).

1.11 Encumbrance. “Encumbrance” means, with respect to any asset, any mortgage,
deed of trust, lien, pledge, charge, security interest, title retention device,
collateral assignment, adverse claim, restriction or other encumbrance of any
kind (other than licenses made in the ordinary course of business consistent
with its past practices) in respect of such asset (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).

1.12 Knowledge. “Knowledge” means, with respect to any Party, the actual
knowledge of persons responsible for the relevant subject matter for such Party
and the knowledge that any person who is in a management or executive position
with such Party would have assuming due inquiry, given their respective role,
into the facts related to such matters.



--------------------------------------------------------------------------------

ARTICLE 2.

ASSET SALE, ASSIGNMENT OF CUSTOMER BASE & LICENSE

2.1 Assets. Effective as of the Closing, subject to the terms and conditions of
this Agreement, SBS sells, transfers, irrevocably assigns and delivers to Buyer,
and Buyer purchases from SBS, free and clear of any Encumbrances, all of SBS’
right, title, and interest worldwide in and to (i) the Product, (ii) the Assumed
Contracts (defined below), (iii) the SBS Materials, (iv) all SBS Intellectual
Property Rights, (v) all claims of SBS against third parties relating to the
Purchased Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent, (vi) all data and information that is collected from, or on
behalf of, customers of SBS who are party to the Assumed Contracts (the
“Customer Base”), the OEM Partners and any Lead, including to the extent that
receipt of such information would not violate any applicable Law, (vii) all
routing and billing information and components used in connection with the
Assumed Contracts, and (viii) all other tangible or intangible asset of SBS used
in the Business and necessary for the operation or use of the Product
(collectively the “Purchased Assets”). The Purchased Assets are set forth on
Schedule 2.1 hereto. If any moral rights in the Product cannot (as a matter of
law) be assigned by SBS to Buyer as provided above, then SBS waives the
enforcement of such moral rights and all claims and causes of action of any kind
against Buyer with respect to such moral rights. SBS shall deliver or make
available to Buyer the SBS Materials promptly following the Effective Date, and
no event later than five (5) days following the Closing Date. No ownership
rights are granted with respect to any SBS trademarks not related to the Product
that may be embedded in the Product or the SBS Materials, including trademarks
relating to SBS’ on-demand services, iPrism and ePrism products (“Non-product
Marks”). SBS hereby grants to Buyer a perpetual, royalty free license to the
Non-product Marks solely to allow Buyer to continue to use, distribute, copy,
sublicense, and produce the Product with the Non-product Marks embedded.

2.2 Liabilities. Buyer will assume and agrees to pay, perform and discharge all
obligations and liabilities of SBS arising under the Assumed Contracts after the
Closing Date (the “Assumed Liabilities”), other than (i) any liability or
obligation to the extent relating to or arising from any breach, or event,
circumstance or condition that with notice, lapse of time or both would
constitute or result in a breach, by SBS prior to the Closing Date of any of its
obligations thereunder, (ii) any warranty claims of customers relating to sales
of the Product prior to the Closing Date, and (iii) any obligation or liability
of SBS under any Assumed Contract other than the obligation to deliver software
support and maintenance services that have already been invoiced prior to the
Closing Date. For the purposes of this Agreement, “Assumed Contracts” shall mean
(a) any customer or end user license agreements that SBS has entered into for
the Product or standard end user license agreements which are created via shrink
wrap or click wrap customer acknowledgment mechanisms relating to acceptance or
installation and use of the Product created in the ordinary course of business
in connection with SBS’ acceptance and fulfillment of orders for the Product;
(b) any customer or end user license agreements that are not listed on
Schedule 2.1 that Buyer, in its sole discretion, assumes after the Closing Date;
(c) contracts and agreements related to the Product with Channel and OEM
Partners, excluding Aggregated Contracts but including Amended Contracts; and
(d) contracts and agreements related to the Product with OEM Partners that are
not listed on Schedule 2.1 that Buyer, in its sole discretion, assumes after the
Closing Date. All present customers comprising the Customer Base, all present
OEM partners who distribute or sell the Products (the “OEM Partners”), all
reseller partners who have distributed or sold the Products and all known
potential customers (“Leads”) as of the Effective Date are listed on Schedule
2.2, and an updated list of all known Leads as of the Closing Date will be
delivered to Buyer as soon as reasonably practicable following the Closing Date
and in any event within ninety (90) days following the Closing Date (the
“Transition Period”). Copies of any documents or records relating to such
Customer and OEM Partners (along with originals of contracts, if available) will
be delivered to Buyer as soon as reasonably practicable following the Closing
Date and in any event prior to the expiration of the Transition Period. SBS
shall further deliver to Buyer all data about the Customer Base that SBS
maintains in its customer relationship database as soon as reasonably
practicable following the Closing Date and in any event prior to the expiration
of the Transition Period. SBS shall further deliver all Source Code comprising
any portion of the SBS Intellectual Property



--------------------------------------------------------------------------------

to Buyer, in a format as may be reasonably requested by Buyer, within two
(2) business days following the Closing Date. Immediately following the transfer
to Buyer of all of the Purchase Assets described in Section 2.1 and this
Section 2.2, SBS shall deliver to Buyer or destroy copies of Purchase Assets in
SBS’s possession that are in addition to copies delivered to Buyer as part of
the Closing or during the Transition Period, whether such copies are in paper
form, on computer media or stored in another form; provided, however, that SBS
may retain and use copies of financial books and records relating to the
activities associates with the Purchased Assets prior to the Closing. Except for
the Assumed Liabilities, Buyer will not assume, agree to pay, perform or
discharge or in any way be responsible for any debts (including interest and/or
penalties thereon), liabilities or obligations of SBS of any kind or nature
whatsoever, whether fixed or unfixed, known or unknown, absolute or contingent,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, or
secured or unsecured (the “Excluded Liabilities”). The Excluded Liabilities
shall include, without limitation, (i) any liabilities or obligations (whether
assessed or unassessed) of SBS for Taxes arising by reason of the transactions
contemplated by this Agreement, (ii) any liabilities or obligations of SBS
related to use and sales taxes due with regard to the transactions contemplated
by this Agreement, and (iii) any and all obligations of SBS related to the
employment, termination or compensation of any employee, consultant or service
provider of SBS, including but not limited to, any taxes or employment
withholding obligations, compensation or benefits claims or workers’
compensation benefits.

ARTICLE 3.

LICENSE

Buyer grants to SBS a perpetual, non-exclusive, non-transferable license to
continue the use of SBS’ Open File Manager software as used on SBS servers and
personal computers as of the date hereof; provided that this license shall not
extend to more than 20 licenses. Buyer shall have no obligation to SBS to
provide maintenance services with respect to the SBS’ File Manager software.

ARTICLE 4.

SUPPORT AND TRAINING

4.1 Support. SBS is responsible for supporting the Product and the Customer Base
from the Effective Date through the Closing Date at no cost to Buyer. SBS shall
continue to operate the business related to the Product and Customer Base, and
to support the Product and Customer Base, in the same manner that it provided
such support in the year prior to the Effective Date.

4.1.1 After the Closing Date, SBS shall provide links to Buyer’s website for the
Product on SBS’ website for a period of twelve (12) months following the Closing
Date. As of the Effective Date, SBS shall refer (via a communication mechanism
to be mutually agreed upon) all Product inquiries to Buyer. SBS shall further
terminate any Product marketing efforts as of the Effective Date, to the extent
terminable, or shall implement procedures for referring Product specific leads
received by SBS after such date to Buyer.

4.1.2 Prior to the Closing Date, SBS shall not invoice for new renewals on SBS
form invoices other than those renewals set forth on Schedule 4.1.2 hereto prior
to the Closing Date.

ARTICLE 5.

CONSIDERATION; POST CLOSING PAYMENTS

5.1 Purchase Price. In consideration of for the sale to Buyer of the Purchased
Assets, Buyer shall assume the Assumed Liabilities and pay to SBS six million
eight hundred seventy five thousand dollars ($6,875,000) (the “Purchase Price”),
which shall consist of (i) six million, three hundred seventy five thousand
dollars ($6,375,000) (the “Closing Consideration”) to be paid to SBS at the
Closing in cash by wire transfer of immediately available funds and (ii) five
hundred thousand dollars ($500,000) (the “Holdback Amount”) to be paid to SBS
subject to the provisions of Article 8 hereof.



--------------------------------------------------------------------------------

5.2 Taxes. SBS shall be responsible for paying, shall promptly discharge when
due, and shall reimburse, indemnify and hold harmless Buyer and any Buyer
subsidiary from, any sales or use, transfer, real property gains, excise, stamp
or other Taxes which are in the nature of sales, use or property Tax resulting
from the sale of Purchased Assets and the assumption of the Assumed Liabilities
contemplated by this Agreement. Upon the request of SBS, Buyer shall provide
reasonable cooperation to SBS in enabling SBS to claim any available exemptions
from federal, foreign, state and local sales, use, and value-added Taxes that
could result from the sale of Purchased Assets contemplated hereunder; provided,
however, that nothing in the foregoing shall require Buyer or any Buyer
subsidiary to discharge such Taxes unless Buyer or such Buyer subsidiary is
reimbursed contemporaneously with the discharge of any such Taxes. Buyer and SBS
agree to cooperate to the extent commercially reasonable and legally permitted
to minimize any transfer Taxes. For purposes of complying with the requirements
of Section 1060 of the Code, the total consideration for the Purchased Assets,
as determined for Tax purposes, shall be allocated among the Purchased Assets in
accordance with fair market value of the Purchased Assets as provided in the
purchase price allocation schedule to be prepared jointly by the parties within
30 to 60 days post Closing (the “Purchase Price Allocation Schedule”). Each of
Buyer and SBS agrees to prepare its federal, state and foreign income Tax
Returns for all current and future tax reporting periods and file Form 8594 (and
corresponding state forms) with respect to transfer of the Assets to Buyer in a
manner consistent with such allocation. If any state, federal or foreign taxing
authority challenges such allocation, the party receiving notice of such
challenge shall give the other prompt written notice of such challenge, and the
parties shall cooperate in good faith in responding to it in order to preserve
the effectiveness of the allocation. Buyer shall be entitled to deduct and
withhold from any payment made under this Agreement such amounts as may be
required to be deducted and withheld under the Tax Laws of the United States,
any state, or any political subdivision of either. To the extent amounts are so
withheld and paid to any appropriate taxing authority, Buyer shall be treated as
though it had paid that amount directly to the party entitled to receive such
payment.

5.3 Post Closing Payments.

5.3.1 OEM Revenue Paid to SBS Following the Closing. Following the Closing Date,
SBS will pay to Buyer, within five (5) Business Days following the end of the
calendar quarter in which the Closing occurs, the Pro Rata Portion (as defined
below) of the revenue received by SBS during such calendar period pursuant to
those OEM contracts set forth on Schedule 2.1 hereto that is attributable to the
period of such calendar quarter (the “OEM Revenue Payment”). For purposes of
this Section 5.3.1, “Pro Rata Portion” shall be calculated as a fraction, the
numerator of which is the number of days that elapse between the Closing Date
and the last day (including the last day) of the calendar period in which the
Closing takes place and the denominator of which is the total number of days in
such calendar period.

5.3.2 Reimbursement of Selling Costs Related to OEM Revenue. SBS shall be
entitled to deduct and retain from the OEM Revenue Payment made to Buyer
pursuant to Section 5.3.1 above, an amount to compensate SBS for Buyer’s portion
of the selling costs related to the OEM Revenue Payment received by Buyer
pursuant to Section 5.3.1 above during the calendar quarter in which the Closing
occurs pursuant to those OEM contracts set forth on Schedule 2.1 hereto equal to
the Reimbursement Payment (as defined below). For purposes of this
Section 5.3.2, the “Reimbursement Payment” shall be an amount equal to 25%
multiplied by the each OEM Revenue Payment; provided, however, that the
aggregate of all Reimbursement Payments hereunder shall not exceed $62,500.

5.3.3 Software Maintenance Fees Collected by SBS. Following the Closing Date,
SBS will pay to Buyer, within five (5) Business Days following the end of each
calendar month following the Closing Date, seventy percent (70%) of all software
maintenance fees collected by SBS pursuant to any Assigned Contract for any
maintenance renewals that start after the Closing Date but that were pre-billed
by SBS on or prior to the Closing Date, including but not limited to, those
pre-bill amounts set forth on Schedule 5.3.3 hereto.

5.3.4 Inspection of Records. The recipient of any payment to be made pursuant to
Section 5.3.1, 5.3.2 and 5.3.3 above shall be given all such access as they may
reasonably require during the payor’s normal business hours (or such other times
as the parties may agree) to those books and records of the payor in the
possession of, and/or under the control of, the payor, and access to such
personnel or representatives of the payor as they may reasonably require for the
purposes of resolving any disputes or responding to any matters or inquiries
raised concerning the amount of such payments.



--------------------------------------------------------------------------------

ARTICLE 6.

CLOSING; CONDITIONS TO CLOSING; TERMINATION

6.1 Closing Date. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Heller Ehrman LLP, 275 Middlefield
Road, Menlo Park, California 94025 on the earliest practicable business day (the
“Closing Date”) after the satisfaction or waiver of the Closing conditions set
forth in Section 6.2 hereof or at such other place and time as the Parties may
mutually determine.

6.2 Conditions to Closing.

6.2.1 Conditions to Obligation of Buyer. Buyer’s obligation to purchase the
Purchased Assets and to take the other actions required to be taken by Buyer at
the Closing is subject to the satisfaction, at or before the Closing, of each of
the following conditions (any of which may be waived by Buyer, in its sole
discretion, in whole or in part):

(a) Buyer shall have received a certificate of the Chief Executive Officer of
SBS dated as of the Closing Date certifying that (i) the representations and
warranties set forth in Section 7.2 of this Agreement, individually and
collectively, must have been accurate in all material respects as of the
Effective Time and must be accurate in all material respects as of the Closing
Date as if made on the Closing Date, (ii) SBS has performed and complied in all
material respect with all of its agreements, covenants and conditions required
by this Agreement to be performed or complied with by it prior to or at the
Closing, and (iii) no legal proceeding has been commenced or threatened
involving any challenge to, or seeking damages or other relied in connection
with any of the transactions contemplated by this Agreement or that questions
the validity of the Intellectual Property or with respect to the Product.

(b) SBS shall have executed and delivered to Buyer the bill of sale in the form
attached hereto as Exhibit A (“Bill of Sale”) with such changes as Buyer and SBS
shall mutually agree;

(c) Buyer shall have received a certificate of the Secretary of SBS dated as of
the Closing Date certifying that (i) SBS’s certificate of incorporation,
(ii) SBS’s Bylaws, and (iii) the board resolutions of SBS approving the
Agreement and the transactions contemplated hereby are true, correct and
complete and have been duly authorized by SBS’s board of directors.

(d) A certificate of good standing of SBS from the Secretary of State of the
State of Delaware dated as of three business days prior to the Closing Date.

(e) Buyer shall have received evidence satisfactory to Buyer that all
Encumbrances of record or that are otherwise known to SBS to which any of the
Purchased Assets are subject or by which any of the Purchased Assets are bound
shall have been removed.

(f) (i) Buyer shall have received an executed employment offer letter
(including, without limitation, the related Confidentiality and Assignment of
Inventions Agreement) from each person identified on Schedule 6.2.1(f) hereto,
and (ii) SBS shall have delivered to Buyer copies of employment resignation
letters from each person identified on Schedule 6.2.1(f) hereto pursuant to
which each such person resigns his or her employment with SBS effective
immediately prior to the Closing.



--------------------------------------------------------------------------------

(g) SBS must have delivered to Buyer in form reasonably acceptable to Buyer, all
other such certificates, instruments or documents as required by this Agreement.

(h) SBS shall have executed and delivered to Buyer the transitional services
agreement in the form attached hereto as Exhibit B (the “Transitional Services
Agreement”), with such changes as Buyer and SBS shall mutually agree.

(i) SBS shall have executed and delivered to Buyer the intellectual property
assignment agreement in the form attached hereto as Exhibit C.

(j) There shall not be pending any claim, suit, arbitration or other adversarial
proceeding before any court, agency, arbitral tribunal, or registration
authority in any jurisdiction either alleging that the use of the Products or
the SBS Intellectual Property Rights infringe any Intellectual Property Rights
of any third party, or challenging the ownership, use, validity, enforceability
or registrability of any SBS Intellectual Property Rights.

6.2.2 Conditions to Obligation of SBS. SBS’s obligation to sell the Purchased
Assets and to take the other actions required to be taken by SBS at the Closing
is subject to (i) the payment at the Closing of the Closing Consideration by
Buyer to SBS in accordance with the wiring instructions provided to Buyer by SBS
not less than two (2) business days prior to the Closing, and (ii) SBS’s receipt
of the Transitional Services Agreement duly executed by Buyer.

6.3 Termination. This Agreement may be terminated at any time prior to the
Closing: (i) by mutual written consent of Buyer and SBS, (ii) by Buyer and SBS
if, without fault of the terminating party, the Closing shall not have occurred
on or before August 31, 2007, (iii) by Buyer, if SBS shall be in material breach
of its representations, warranties, covenants or agreements set forth in this
Agreement, which breach is not cured by the party in breach within 10 calendar
days following receipt of written notice of such breach or failure to perform
from Buyer, (iv) by Buyer or SBS if any governmental entity shall have a final
nonappealable order or injunction restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, provided that such
right of termination shall not be available to any party if such party shall
have failed to take reasonable efforts to prevent or contest the imposition of
such order or injunction, (v) by Buyer, if Buyer concludes in good faith that it
is reasonably likely that the satisfaction of any of the conditions set forth in
Section 6.2.1 is or has become impossible and Buyer has not waived such
condition or (vi) by Buyer if there is pending any claim, suit, arbitration or
other adversarial proceeding before any court, agency, arbitral tribunal, or
registration authority in any jurisdiction either alleging that the use of the
Products or the SBS Intellectual Property Rights infringe any Intellectual
Property Rights of any third party, or challenging the ownership, use, validity,
enforceability or registrability of any SBS Intellectual Property Rights. In the
event of termination of this Agreement by any Party pursuant to this
Section 6.3, written notice thereof shall be given to each other party
specifying the provision hereof pursuant to which such termination is made and,
except for those terms of this Agreement which expressly survive such a
termination, this Agreement shall forthwith become void.

ARTICLE 7.

WARRANTIES AND OTHER COVENANTS

7.1 Representations and Warranties of Buyer. Buyer represents and warrants to
SBS :

7.1.1 Buyer is a corporation validly existing and in good standing under the
laws of the State of Delaware;

7.1.2 The execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Buyer and do not violate any provisions
of its organizational documents, any applicable regulation or any contract or
order binding upon it; and



--------------------------------------------------------------------------------

7.1.3 This Agreement constitutes a valid and binding agreement of Buyer
enforceable against Buyer in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles relating to or limiting creditors’ rights generally.

7.2 Representations And Warranties Of SBS. Except as otherwise indicated in a
numbers and letters disclosure schedule (the “Disclosure Schedule”)
corresponding to the numbered and lettered sections contained herein, SBS
represents and warrants to Buyer that:

7.2.1 SBS is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware. SBS has all requisite corporate power
and authority to own, operate, lease, transfer and dispose of the Purchased
Assets and to conduct the Business, to execute and deliver this Agreements and
the agreements attached as exhibits hereto and to perform its obligations
hereunder. SBS is not in violation of its certificate of incorporation or
by-laws. SBS has provided true correct and complete copies of SBS’s certificate
of incorporation and by-laws.

7.2.2 The execution, delivery and performance of this Agreement and the
agreements attached hereto to which SBS is a party and the transactions
contemplated hereby and thereby, have been duly authorized by SBS. This
Agreement and the agreements attached hereto to which SBS is a party,
constitutes or when executed will constitute, legal, valid and binding
obligations of SBS, enforceable in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equitable principles relating to or limiting
creditors’ rights generally. No consent of the stockholders of SBS is required
for SBS to enter into this Agreement and/or to consummate the transactions
contemplated hereby. The execution and delivery by SBS of this Agreement and the
agreements attached hereto to which SBS is a party, and the fulfillment of and
compliance with the respective terms hereof, and thereof do not and shall not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any
Encumbrance upon any of the Purchased Assets pursuant to, (iv) give any third
party the right to modify, terminate or accelerate any obligation under,
(v) result in a violation of, or (vi) require any exemption or other action by
or notice or declaration to, or filing with, or other consent from, any
governmental entity or any other Person pursuant to, the charter or by-laws, or
similar organizational documents, of SBS, or any legal requirement to which SBS
or any of its assets or properties is subject, or any contract, order, judgment
or decree to which any of the foregoing Persons or the Product is subject.

7.2.3 SBS owns and possesses all right, free and marketable title and interest
in and to all of the Purchased Assets, free and clear from any Encumbrances,
liens and claims. There are no (i) liens for taxes not yet due, or
(ii) imperfections of title that might interfere with Buyer’s use of the
Purchased Assets. Following the Closing, Buyer will have good and marketable
title to, free of any liens or Encumbrances, all of the Purchased Assets. All of
the Purchased Assets are in good operating condition and repair as required for
their use in the Business, normal wear and tear excepted. The Product consists
entirely of material (i) which was created as a work for hire (as defined under
U.S. copyright law) by a person or persons who were at the time of creation the
regular, full-time, salaried employees of SBS, the copyright in which is now
owned by SBS; or (ii) the copyright ownership of which was fully and irrevocably
transferred to SBS pursuant to a written agreement executed by the author or
authors. Except as set forth in the Assumed Contracts and the agreements listed
on Schedule 7.2.3, SBS has not sold, licensed, or leased the Product or SBS
Intellectual Property Rights therein to any third party. The Product is not
subject to any restrictions or limitations (including any orders, judgments,
decrees, stipulations, or settlement agreements) regarding ownership, use, or
enforcement.

7.2.4 Schedule 7.2.4 of the Disclosure Schedule lists each contract to which the
Purchased Assets are subject or by which the Purchased Assets are bound or which
related to or concern the Purchase Assets to which SBS is a party, including
without limitation, the Assumed Contracts. All such contracts shall be deemed to
be “Material Contracts” for the purposes of this Agreement. Each Material
Contract is valid and subsisting; SBS has duly performed all its obligations
thereunder to the extent that such obligations to perform have accrued; and no
breach or default, alleged breach or default, or event which would (with the
passage of time, notice or both) constitute a breach or



--------------------------------------------------------------------------------

default thereunder by SBS, or any other party or obligor with respect thereto,
has occurred or as a result of the transactions contemplated by this Agreement
will occur. True, correct and complete copies of all Material Contracts listed
on Schedule 7.2.4 of the Disclosure Schedule which are identified on Schedule
7.2.4 of the Disclosure Schedule as being assignable, including all amendments
and supplements thereto, have been delivered to Buyer. All Material Contracts
are in written form. Except for the agreements listed on Schedule 2.2 and
Schedule 7.2.4, there are no contracts, covenants, agreements, releases, or
other obligations relating to the Purchased Assets in any manner, including any
transfer, lease, license, reseller or distribution arrangements, option,
indemnity, Source Code delivery, or escrow obligation.

7.2.5 Schedule 7.2.5 of the Disclosure Schedule sets forth a true and complete
list of all registered SBS Intellectual Property Rights, including where
applicable the jurisdiction in which each of the items of such registered SBS
Intellectual Property Rights has been applied for, filed, issued or registered.
SBS has made available to Buyer all inter parties proceedings or actions before
any court or tribunal (including the US Patent and Trademark Office or
equivalent authority anywhere else in the world) related to any of SBS
Intellectual Property Rights. With respect to SBS Intellectual Property Rights:
(i) SBS is (and in the case of applications and registrations therefor is listed
in the records of the appropriate governmental agency as) the sole owner thereof
free of any Encumbrances of any kind or character, (ii) any applications and
registrations therefor have been prepared, prosecuted and maintained in
compliance with all applicable laws, regulations and procedures, and all such
applications or registrations have not been cancelled, expired, or abandoned;
and (iii) all of the registered or issued SBS Intellectual Property Rights are
valid, subsisting and enforceable. All issued patents and registered copyrights,
trademarks and service marks which are SBS Intellectual Property Rights are
currently in compliance with all legal requirements other than any requirement
that, if not satisfied, with respect to a patent would not result in a
revocation or lapse or otherwise adversely affect its enforceability, and with
regard to a copyright, trademark or service mark, would not result in a
cancellation of such registration or otherwise adversely affect the use,
priority or enforceability of the copyright, trademark or service mark. SBS has
not engaged in any inequitable conduct, patent misuse, or fraud, or failed to
disclose material prior art, in connection with the prosecution of any patent
application owned by SBS and comprising an SBS Intellectual Property Right, in a
manner that would result in the abandonment or unenforceability of such patent
application or patent.

7.2.6 SBS owns all right, title and interest in and to, free and clear of all
Encumbrances of any kind, all Intellectual Property Rights necessary to own,
manufacture, sell, service or use the Product. The SBS Intellectual Property
Rights are all of the Intellectual Property Rights related to, or used in the
ownership, manufacture, sale, service or use of, the Products.

7.2.7 The Product was developed without infringing or misappropriating any
Intellectual Property Rights of any third party. The use of the Product and the
SBS Intellectual Property Rights do not and will not directly or indirectly
infringe or misappropriate the Intellectual Property Rights of any third party.
SBS has never received any correspondence or other written communication
alleging that the Product or the SBS Intellectual Property Rights infringes such
third party Intellectual Property Rights.

7.2.8 There is no pending or threatened claim, suit, arbitration or other
adversarial proceeding before any court, agency, arbitral tribunal, or
registration authority in any jurisdiction (A) alleging that the use of the
Product or the SBS Intellectual Property Rights do or will infringe any
Intellectual Property Rights of any third party, or (B) challenging the
ownership, use, validity, enforceability or registrability of any SBS
Intellectual Property Rights (except for routine patent and trademark
prosecution not involving any third party other than SBS and the relevant
governmental registration authority), nor, to the Knowledge of SBS, is there any
legitimate basis for such claim, suit, arbitration or other proceeding. SBS has
never received any notice asserting that any Product infringes the Intellectual
Property Rights of any other party.

7.2.9 SBS has no Knowledge or reason to suspect that any third party is or may
be misappropriating, infringing, diluting or violating any SBS Intellectual
Property Rights.



--------------------------------------------------------------------------------

7.2.10 There are no proceedings, settlements, forbearances to sue, consents,
judgments, or orders or similar obligations that do or may: (i) restrict SBS’s
rights to use any SBS Intellectual Property Rights or the Product; (ii) restrict
the use of Product or the conduct of the business of SBS as it relates to the
Product in order to accommodate a third party’s Intellectual Property Rights;
(iii) permit third parties to use any SBS Intellectual Property Rights or
Product; or (iv) affect the validity or enforceability of any SBS Intellectual
Property Rights.

7.2.11 (i) All right, title and interest in and to any SBS Intellectual Property
Rights or Product developed by SBS’s past and present employees, contractors and
other personnel have been assigned by written agreements to SBS effective as of
the date such SBS Intellectual Property Rights or Product was created and the
form of such written agreements has been provided to Buyer; (ii) no SBS
Intellectual Property Rights or Product developed by SBS’s past and present
employees, contractors and other personnel were developed, in whole or in part,
using funding, facilities or equipment of any governmental body, university, or
any other entity having any rights with respect thereto by virtue of such
funding, facilities or equipment; (iii) none of SBS’s past and present
employees, contractors (to SBS’s Knowledge) and other personnel were employed
by, under contract to, or otherwise obligated with respect to, any governmental
body, university, or any other entity at any time during the development of such
Product or SBS Intellectual Property Rights; and (iv) SBS has no Knowledge or
reason to suspect that any party has or may have a basis for bringing a claim,
suit or action related to the foregoing. To SBS’s Knowledge, no current or
former employee, consultant or independent contractor of SBS: (i) is in material
violation of any term or covenant of any employment contract, patent disclosure
agreement, invention assignment agreement, nondisclosure agreement,
noncompetition agreement or any other agreement with any other party by virtue
of such employee’s, consultant’s or independent contractor’s being employed by,
or performing services for, SBS or using trade secrets or proprietary
information of others without permission; or (ii) has developed any technology,
software or other copyrightable, patentable or otherwise proprietary work for
SBS that is subject to any agreement under which such employee, consultant or
independent contractor has assigned or otherwise granted to any third party any
rights (including Intellectual Property Rights) in or to such technology,
software or other copyrightable, patentable or otherwise proprietary work. No
current or former employee, officer or director of SBS, and no consultant or
independent contractor hired by SBS to perform services for SBS, has any right,
license, claim or interest whatsoever in or with respect to any SBS Intellectual
Property Right.

7.2.12 SBS has taken all reasonably necessary steps consistent with customary
industry practice to protect, preserve and maintain the secrecy and
confidentiality of the trade secrets owned by SBS. Each person or entity having
access to SBS’s Intellectual Property Rights (including, without limitation,
SBS’s trade secrets) or Product, and each of SBS’s current and former officers
and directors, has executed a valid and binding written agreement setting forth
confidentiality and use restrictions with respect thereto, the form of which has
been provided to Buyer; and no party to any such agreement is in material breach
or default of such agreement as related to the Product.

7.2.13 The execution and consummation of the transactions contemplated by this
Agreement (and under any agreement attached hereto) will not result in: (i) any
loss, forfeiture or termination of (A) SBS’s ownership or right to use any SBS
Intellectual Property Rights or Product, (B) any agreement to which SBS is a
party which relates to the SBS Intellectual Property Rights or Product,
(C) Buyer’s ability to succeed to, or otherwise acquire and operate, all of the
Purchased Assets; (ii) Buyer or any of its affiliates (other than SBS) being
bound by any non-compete or other material restriction on the operation of its
business; or (iii) a material default by SBS under any agreement governing any
SBS Intellectual Property Right.

7.2.14 SBS has and follows a written policy for tracking material bugs, errors
and defects in its software and services of which it becomes aware and maintains
and keeps current a computerized database for such purpose. That written policy
is designed to properly protect the software (and associated systems) used by
SBS and each SBS Subsidiary against viruses, so-called “hackers” and “crackers,”
denial-of-service attacks, and other threats to the integrity, availability, or
confidentiality thereof, and SBS’s and each SBS Subsidiary’s actual practices
have consistently conformed to its written policy. To the extent known (or
suspected by) SBS, Schedule 7.2.14 of the Disclosure Schedule sets forth a true
and complete list of any material act or incident, and the status or resolution
thereof,



--------------------------------------------------------------------------------

pertaining to any of the foregoing. SBS has not concealed or intentionally
withheld from Buyer any documentation relating to the testing of the Product or
related services, which documentation indicates the presence of any of the
foregoing. SBS has implemented any and all material security patches or material
security upgrades that to the Knowledge of SBS are generally available for the
Product and the related services. The term “material security patches or
material security upgrades” means, for purposes of the foregoing sentence,
security patches and security upgrades the implementation of which other
companies developing, marketing and/or using similar software would reasonably
consider prudent. On the Closing Date, the Product shall (i) not contain any
Trojan horses, worms, viruses or programming routines intended to interfere,
damage, corrupt, surreptitiously intercept or expropriate any system, data, or
personal information; and (ii) not contain any known, critical bugs preventing
use of the Product or otherwise significantly reducing Product performance other
than as described in SBS’ bug database disclosed to Buyer.

7.2.15 Schedule 7.2.15 of the Disclosure Schedule sets forth a true and complete
list of all material software used in connection with the Product, and
specifying whether SBS owns or licenses the same other than commercially
available software as of the date of this Agreement. Except as set forth on
Schedule 7.2.15 of the Disclosure Schedule: (i) SBS is not a party to or bound
by any contracts providing for the delivery of the Source Code to, or any
deposit on behalf of, any licensee, escrow agent, or other third party;
(ii) there has been no delivery of the Source Code to, or any deposit on behalf
of, any licensee, escrow agent, or other third party; and (iii) SBS has no
Knowledge or reason to suspect any act or incident pertaining to any of the
foregoing. SBS has made all of its software related to the Product (including
the Source Code) available to Buyer for due diligence purposes.

7.2.16 SBS does not have any material unfulfilled performance commitments
relating to the development, provision or delivery of Products or services
related to the Product under any agreement listed in Schedule 2.2 or Schedule
7.2.4 of the Disclosure Schedule or any other agreements, including commitments
to develop, provide or deliver specified upgrades and undelivered elements with
respect thereto, except for maintenance. SBS has not transferred ownership to
any third party of any SBS Intellectual Property Rights or Product, or knowingly
permitted SBS’s Intellectual Property Rights to lapse or enter the public
domain, and except for documentation or know-how related to the Product that SBS
deemed in its good faith judgment should not continue to be protected as a trade
secret).

7.2.17 All Products sold, licensed, leased or delivered by SBS to customers and
all services related to the Products provided by or through SBS to customers on
or prior to the Closing Date conform in all material respects to applicable
contractual commitments, express and implied warranties (to the extent not
subject to legally effective express exclusions thereof), and applicable product
or service specifications or documentation provided by SBS to its customers. SBS
has no liability (and, to the Knowledge of SBS, there is no legitimate basis for
any present or future action, suit, proceeding, hearing, investigation, charge,
complain, claim or demand against SBS giving rise to any material liability
relating to the foregoing contracts) for replacement or repair thereof or other
damages in connection therewith.

7.2.18 SBS has not (i) incorporated Open Source Materials into, or combined Open
Source Materials with, the Products, (ii) distributed Open Source Materials in
conjunction with any Products, (iii) used Open Source Materials in such a way
that, with respect to the foregoing (i), (ii) or (iii), creates obligations for
SBS with respect to any Products or grant, or purport to grant, to any third
party, any rights to any Product that requires, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software included in the Product incorporated into, derived from or distributed
with such Open Source Materials be (A) disclosed or distributed in source code
form, (B) be licensed for the purpose of making derivative works, or (C) be
redistributable at no charge).

7.2.19 SBS has maintained the Product and all other Purchased Assets in material
compliance with and is currently in compliance with all applicable laws,
ordinances, codes, rules, requirements, regulations and other legal requirements
of all Governmental Entities, and SBS has not received notice of any violation
of, and has not materially violated and is not materially violating, any of the
foregoing.



--------------------------------------------------------------------------------

7.2.20 The Purchased Assets include all assets, properties, rights, and
interests necessary to own, manufacture, sell and service Products as currently
manufactured, sold and serviced by SBS and no additional assets, properties,
rights, and interests are required in order to enable Buyer to manufacture, sell
and service Products in substantially the same fashion.

7.2.21 No material supplier of SBS has cancelled any contract or order for
provision of, and to SBS’ Knowledge, there has been no threat by any such
supplier not to provide products, supplies, or services to the business
associated with the Purchased Assets, that are required in order to enable Buyer
to manufacture, sell and service Products in substantially the same fashion as
manufactured, sold or serviced by SBS prior to the Closing Date.

7.2.22 There is no default by SBS nor has SBS received any written claim of
default by SBS, or any other party thereto, under any Material Contract and no
event has occurred that, with the passage of time or the giving of notice or
both, could reasonably be expected to constitute a default by SBS or any other
party thereto under any such Material Contract, or could reasonably be expected
to permit modification, acceleration, or termination of any such Material
Contract, or result in the creation of any Encumbrance on any of the Purchased
Assets.

7.2.23 SBS is not now and SBS will not be rendered insolvent by the sale,
transfer and assignment of the Purchased Assets pursuant to the terms of this
Agreement or the transactions contemplated hereby. SBS has no intention to file
for bankruptcy, and, to SBS’s Knowledge, no insolvency proceedings of any
character including, without limitation, bankruptcy, receivership,
reorganization, composition or arrangement with creditors, voluntary or
involuntary, affecting SBS or any of the Purchased Assets or Assumed Liabilities
are pending or threatened. SBS is not entering into this Agreement with the
intent to defraud, delay or hinder its creditors and the consummation of the
transactions contemplated by this Agreement will not have any such effect. This
Agreement and the transactions contemplated hereby will not constitute a
fraudulent conveyance, or otherwise give rise to any right of any creditor of
SBS whatsoever to any of the Purchased Assets after the Closing.

7.2.24 All information furnished by or on behalf of SBS, its agents or
representatives in connection with SBS, the Business, the Purchased Assets, the
Assumed Liabilities and the Excluded Liabilities, this Agreement is true and
complete in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make any statement
therein not misleading. None of the information supplied or to be supplied by or
on behalf of SBS (a) to any Person for inclusion, or included, in any document
or application filed with any Governmental Entity having jurisdiction over or in
connection with the transactions contemplated by this Agreement or (b) to Buyer,
its agents or representatives in connection with this Agreement, did contain, or
at the respective times such information is delivered or becomes effective, will
contain any untrue statement of a material fact, or omitted or will omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

7.2.25 THE EXPRESS WARRANTIES IN THIS ARTICLE 7 ARE IN LIEU OF ALL OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PRODUCT,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. BUYER ACKNOWLEDGES THAT IT HAS RELIED ON NO WARRANTIES OTHER THAN THE
EXPRESS WARRANTIES IN THIS ARTICLE 7.

7.3 Survival of Representations and Warranties. Each party’s representations,
warranties and covenants shall survive for a period of one year from the Closing
Date; provided however the representations and warranties set forth in Sections
7.1, 7.2.1, 7.2.2, 7.2.3 and 7.2.6 through 7.2.18 (inclusive) shall survive
until the expiration of the underlying statute of limitations (the “Survival
Period”).

7.4 Noncompetition and Non-Solicitation; No-Hire. For a period commencing on the
Closing Date and ending on the three year anniversary thereof (the “Restricted
Period”), SBS shall not directly or indirectly own, manage, operate, control,
enable (whether by license, sublicense, assignment or otherwise) or otherwise be
affiliated in any manner with or engage or participate in (which shall include,
without limitation, marketing of any of SBS’s current products or services) any
business or activity whose



--------------------------------------------------------------------------------

services or activities compete in whole or in part with the Business as it
related to the Products in the places in which it is being conducted or proposed
to be conducted as of the Closing Date, unless otherwise approved in writing by
Buyer in its sole discretion. In addition, during the Restricted Period, SBS
shall not (whether directly or indirectly through an affiliate or otherwise),
without the prior written consent of Buyer, hire or engage, whether as an
employee, independent contractor, consultant or otherwise, any person identified
on Schedule 6.2.1(f) hereto or any person who is executing and delivering an
Offer Letter to Buyer concurrently with the execution of this Agreement, nor
shall SBS directly or indirectly (including without limitation, through any
affiliate of SBS), (i) solicit or request any such person to leave the employ of
or terminate such person’s relationship with Buyer or (ii) employ, hire, engage
or be associated with, or endeavor to entice away from Buyer! any such person.
SBS hereby acknowledges that a violation of this Section shall cause such damage
to Buyer as will be irreparable and the exact amount of which will be impossible
to ascertain, and for that reason agrees that Buyer shall be entitled, as a
matter of right, to an injunction from any court of competent jurisdiction
restraining any further violation hereunder by SBS. Nothing herein contained
shall be construed as prohibiting Buyer from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of damages from SBS.

7.5 No Other Bids. Until the earlier to occur of (a) the Closing or (b) the
termination of this Agreement pursuant to its terms, neither SBS nor any of
SBS’s officers, directors, employees, agents or other representatives shall,
directly or indirectly, (i) initiate, solicit, entertain or encourage (including
by way of furnishing information regarding the Purchased Assets) any Asset
Acquisition Proposal, or make any statements to third parties which may
reasonably be expected to lead to any Asset Acquisition Proposal or
(ii) negotiate, engage in any substantive discussions, or enter into any
agreement, with any Person concerning any Asset Acquisition Proposal. SBS will
promptly inform Buyer in writing of any Asset Acquisition Proposal received by
them and shall provide to Buyer the name of such third party and the terms of
any such Asset Acquisition Proposal. The covenants in this Section 7.5 will
apply to any and all discussions in which SBS (or any employee or representative
of SBS) is currently involved with third parties, and SBS shall, and shall cause
its employees and representatives to, immediately terminate all such
discussions. For purposes of this Agreement, “Asset Acquisition Proposal” means
any proposal, inquiry or offer from any Person (i) concerning the acquisition or
license (other than licenses of or relating to the sale of Product to customers
in the ordinary course of business) of all or any portion of the Purchased
Assets or (ii) the consideration or consummation of which would be reasonably
likely to materially delay the consummation of the transactions contemplated by
this Agreement.

7.6 Post-Closing Cooperation Relating to Purchase Assets.

7.6.1 SBS agrees that, if reasonably requested by Buyer, it will cooperate with
Buyer, at the sole expense of Buyer, in enforcing the terms of any agreements
between SBS and any third party involving the activities associated with the
Purchased Assets, including without limitation terms relating to confidentiality
and the protection of any and all rights related to the Intellectual Property
(“Intellectual Property Rights”). In the event that Buyer is unable to enforce
its Intellectual Property Rights against a third party as a result of a rule or
law barring enforcement of such rights by a transferee of such rights, SBS
agrees to reasonably cooperate with Buyer, at the sole expense of Buyer, by
assigning to Buyer such rights as may be required by Buyer to enforce its
Intellectual Property Rights in its own name.

7.6.2 SBS agrees further that, if reasonably requested by Buyer, SBS shall
cooperate fully with Buyer to provide reasonable access to records and personnel
of SBS to the extent Buyer finds such access necessary in order to transition
the Intellectual Property to Buyer;

7.6.3 SBS agrees that SBS (i) shall be solely responsible for any inquiries,
complaints, requests and the like from all former and current customers and
other third parties relating to the Product which arise with respect to facts
and circumstances arising at any time at or prior to the Closing Date (the “SBS
Customers”), (ii) shall, from the date of Closing until the end of the period
for which any claim may be made by an SBS Customer relating to the Product with
respect to facts and circumstances arising at any time at or prior to the
Closing Date, maintain appropriate contact information including but not limited
to a phone number, fax number, email address and physical address for the SBS
Customers (which contact information shall be based in the United States and
shall be provided to Buyer immediately prior



--------------------------------------------------------------------------------

to Closing), (iii) consents to references to SBS’s name and contact information
on websites controlled by Buyer with respect to the Product and (iv) consents to
Buyer referring inquiries, complaints, requests and the like from SBS Customers
to SBS. In the event that the provided contact information for SBS shall be
changed, SBS shall inform Buyer of such change in writing at least ten (10) days
prior to such change.

7.7 Approvals; Permits. Prior to the Closing Date, SBS will use commercially
reasonable efforts to (i) obtain any approval, authorization, consent,
qualification or registration, and give any notice, or obtain a waiver of any of
the foregoing, required to be obtained from, or any notice, statement or other
communication required to be filed with or delivered to, any Governmental Entity
or any other Person (“Approvals”) and (ii) obtain any license, permit,
franchise, certificate of authority, or order, or any waiver of the foregoing,
required to be issued by any Governmental Entity (“Permits”), in each case that
may be necessary or that may be reasonably requested by Buyer to consummate the
transactions contemplated by this Agreement, which Approvals and Permits are
listed on Schedule 7.7.

7.8 Confidentiality. All information disclosed (i) by Buyer to SBS (or its
representatives) or (ii) by SBS to Buyer (or its representatives) whether before
or after the date hereof, in connection with the transactions contemplated
hereby or the discussions and negotiations preceding this Agreement shall be
subject to the terms of the Non-Disclosure Agreement between SBS and Buyer dated
June 15, 2007 (the “NDA”), which NDA shall survive with respect to SBS following
the Closing Date. Further, SBS and any of its representatives or Affiliates
shall not, at any time, make use of, divulge or otherwise disclose, directly or
indirectly, any trade secret or other proprietary data (including, but not
limited to, any customer list, record or financial information) concerning the
Purchased Assets. In addition, SBS and any of its representatives or affiliates
shall not make use of, divulge or otherwise disclose, directly or indirectly, to
persons other than Buyer, any confidential information concerning the Purchased
Assets.

7.9 Conduct of Activities Associated with the Purchase Assets Prior to the
Closing. During the period from the date of this Agreement to the Closing, SBS
will conduct its activities associated with the Purchase Assets in their
ordinary and usual course, consistent with commercially reasonable and prudent
practices, and will use best efforts to preserve intact all rights, privileges,
franchises and other authority related to the activities associates with the
Purchased Assets and to maintain favorable relationships with the Customer Base,
Channel Partners and Leads and others having relationships related to the
activities associates with the Purchased Assets. Without limiting the generality
of the foregoing, prior to the Closing SBS will not (i) create, incur or assume
any obligation or take any action which would materially and adversely affect
the Purchased Assets or Buyer’s ability to conduct the activities associated
with the Purchased Assets in substantially the same manner and condition as
conducted by SBS on the date of this Agreement, (ii) enter violate, terminate,
amend or otherwise modify or waive any of the terms of any Assumed Contract;
(iii) sell, lease, license, assign, transfer, abandon, encumber or dispose of
any Purchased Assets or enter into any negotiation, discussion or agreement for
such purpose; (iv) terminate, waive or release any right or claim related to the
Purchased Assets; (v) sell, dispose of or encumber any of the Purchased Assets
or license any Purchased Assets to any Person other than non-exclusive licenses
granted in the ordinary course of business consistent with past practice;
(vi) license any of the Intellectual Property other than non-exclusive licenses
granted in the ordinary course of business consistent with past practice, or
acquire any Intellectual Property (or any license thereto) from any third party;
(vii) initiate, settle or agree to settle any litigation, action, suit,
proceeding, claim or arbitration with respect to the Purchased Assets;
(viii) change the manner in which it prices its Products or extends warranties,
discounts or credits to customers with respect to the Products; (ix) adversely
modify or allow to lapse insurance coverage in effect as of the date hereof with
respect to the Purchased Assets; (x) fail to comply with all laws and
regulations applicable to the activities associated with the Purchased Assets;
(xi) make any material change in, or announce any material change to, the
Products; or (xii) (a) agree to do any of the things described in the preceding
clauses (i)-(xi), (b) take or agree to take any action which would reasonably be
expected to make any of SBS’s representations or warranties contained in this
Agreement untrue or incorrect, or (c) take or agree to take any action which
would reasonably be expected to prevent SBS from performing or cause SBS not to
perform one or more covenants required hereunder to be performed by SBS.



--------------------------------------------------------------------------------

7.10 Continued Existence of SBS. From the date hereof until the end of the
Survival Period, SBS shall not transfer its assets, terminate or otherwise
dissolve the legal existence of SBS for the purposes of evading, avoiding or
reducing its indemnification or other obligations under this Agreement.

7.11 Further Assurances. At such times and from time to time on and after the
Closing Date, upon reasonable request by Buyer, SBS will execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances, powers of
attorney, and assurances that may reasonably be required for the better use,
conveying, transferring, assigning, delivering and confirming ownership to, or
reducing to the possession of, Buyer or its respective successors and assigns
all of the Purchased Assets, and any other rights assets, properties, rights,
and interests necessary to enable Buyer to manufacture, sell and service
Products as currently manufactured, sold and serviced by SBS.

ARTICLE 8.

INDEMNIFICATION

8.1 SBS’ Indemnity. SBS shall indemnify, defend and hold harmless Buyer and each
of its subsidiaries, divisions, officers, directors, employees, affiliates,
agents, advisors, representatives and stockholders (the “Buyer Indemnified
Parties”) from and against and in respect of any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, interest
and penalties, costs and expenses (including, without limitation but subject to
the provisions of Section 8.3.1 hereto with respect to third-party claims,
reasonable legal and accounting and other professional fees and disbursements
incurred in connection therewith and in seeking indemnification therefor, and
any amounts or expenses required to be paid or incurred in connection with any
action, suit, proceeding, claim, appeal, demand, assessment, judgment or
settlement), disbursements, deficiencies, diminutions in value, obligations or
settlements of any kind or nature, whether foreseeable or unforeseeable, whether
or not involving a third-party claim (collectively “Indemnifiable Losses”),
directly or indirectly resulting from, arising out of, or imposed upon or
incurred by any Buyer Indemnified Party by reason of any one or more of the
following: (i) any claim related to the Assumed Contracts if the facts and
circumstances related to such claim arise prior to the Closing; (ii) any claim
by any third party that the Products, as such Products exist or are used at or
prior to the Closing Date, infringe or misappropriate any third party’s
intellectual property rights under the laws of any country unless such claim
results from (a) modification of the Product by Buyer or the use of the Product
by Buyer in a manner inconsistent with the manner in which the Product is used
on the date hereof and/or as of the Closing Date, or (b) the combination by
Buyer of the Product with other hardware, software, or functionality; (iii) any
inaccuracy or breach of any of SBS’s representations and warranties made in this
Agreement, including the Disclosure Schedule and exhibits hereto and any other
agreement or document delivered hereunder; (iv) the Excluded Liabilities;
(v) any failure of SBS to perform any covenant or agreement made in this
Agreement, including the exhibits hereto and any other agreement or document
delivered hereunder; (vi) the assertion of claims made against the Purchased
Assets or against Buyer by creditors of SBS under any bulk sales law and
(vii) any third party claim alleging any of the foregoing.

8.2 Buyer’s Indemnity. Buyer shall indemnify, defend and hold harmless SBS and
each of its subsidiaries, divisions, officers, directors and employees (the :SBS
Indemnified Parties”) from and against and in respect of any and all
Indemnifiable Losses directly or indirectly resulting from, arising out of, or
imposed upon or incurred by any SBS Indemnified Party by reason of any one or
more of the following: (i) the wrongful acts or omissions of Buyer or its agents
relating to or arising out of Buyer’s distribution or support of the Product
after the Closing Date; (ii) any breach of Buyer of its representations and
warranties hereunder; (iii) the Assumed Liabilities; (iv) any failure of Buyer
to perform and covenant or agreement hereunder to be performed after the Closing
Date; and (v) any third party claim alleging any of the foregoing.

8.3 Resolution and Satisfaction of Indemnification Claim; Release of Holdback
Amount.

8.3.1 If a claim by a third party is made against Buyer or any Buyer Indemnified
Party for which Buyer or such Buyer Indemnified Party is entitled to seek
indemnification hereunder, such Buyer



--------------------------------------------------------------------------------

Indemnified Party shall promptly notify SBS of such claim; provided, however,
that failure to give timely notice shall not affect the rights of the Buyer
Indemnified Party so long as the failure to give timely notice does not
materially prejudice SBS and, in such case, SBS shall only be relieved of its
obligations under this Article 8 to the extent that SBS has been materially
prejudiced. The Buyer Indemnified Party shall determine and conduct the defense
or settlement (subject to the final sentence of this Section 8.2.1) of any
third-party claim, and the costs and expenses incurred by the Buyer Indemnified
Party in connection with such defense or settlement (including reasonable
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be included in the damages for which the Buyer Indemnified Party
may seek indemnification pursuant to a claim made by the Buyer Indemnified Party
hereunder; provided, however, that SBS shall be solely liable for the first
three million dollars ($3,000,0000) of such reasonable attorneys’ fees and
expenses incurred by Buyer in connection with the defense or settlement of a
third-party claim pursuant to this Section 8.3.1 and, thereafter, SBS and Buyer
shall each be liable for one-half of such fees and expenses. SBS shall have the
right to receive copies of all pleadings, notices and communications with
respect to the third-party claim to the extent that receipt of such documents by
SBS does not affect any privilege relating to the Buyer Indemnified Party and
may participate in, but not have the right to determine or conduct, any defense
of the third-party claim or settlement negotiations with respect to the
third-party claim. No settlement of any such third-party claim with any third
party claimant shall be determinative of the existence of or amount of damages
relating to such matter, except with the consent of SBS, which consent shall not
be unreasonably withheld, conditioned or delayed and which shall be deemed to
have been given unless SBS shall have objected within 10 days after a written
request for such consent by the Buyer Indemnified Party.

8.3.2 During the Survival Period, a claim for indemnification for any matter not
involving a third-party claim may be asserted by notice to the party from whom
indemnification is sought. Such notice shall state the amount of Indemnifiable
Losses, if known, the method of computation thereof, and contain a reference to
the provisions of the Agreement in respect to which such right of
indemnification is claimed or arises.

8.3.3 Each notice of claim given by the Buyer Indemnified Party pursuant to this
Article 8 shall be resolved as follows: (i) If, within 60 days after a notice of
claim is received by SBS, SBS does not contest such notice of claim in writing
to the Buyer Indemnified Party, SBS shall be conclusively deemed to have
consented to the recovery by the Buyer Indemnified Party of the full amount of
damages (subject to the limits contained in Article 9) specified in the notice
of claim in accordance with this Article 8, and, without further notice, to have
stipulated to the entry of a final judgment for damages against SBS for such
amount in any court having jurisdiction over the matter where venue is proper.
(ii) Following the delivery of a notice of claim to SBS, SBS shall be given such
access as they may reasonably require during Buyer’s normal business hours (or
such other times as the parties may agree) to those books and records of SBS in
the possession of, and/or under the control of, Buyer, and access to such
personnel or representatives of the Buyer as they may reasonably require for the
purposes of determining whether to contest all or any portion of a notice of
claim. (iii) If SBS gives the Buyer Indemnified Party written notice contesting
all or any portion of a notice of claim (a “Contested Claim”) within the 60 day
period specified in Section 8.2.3(i) above, then such Contested Claim shall be
resolved by either (a) a written settlement agreement or memorandum executed by
the Buyer Indemnified Party and SBS or (b) in the absence of such a written
settlement agreement within 60 days following receipt by the Buyer Indemnified
Party of the written notice from SBS, by mediation between the Buyer Indemnified
Party and SBS in accordance with the terms and provisions of Section 8.3.2(iv)
below and, if mediation is not successful, either party may pursue any other
legal recourse available to it. (iv) If no such agreement can be reached after
good faith negotiation, the parties will participate in mediation before an
agreed mediator from Judicial Arbitration and Mediation Services (“JAMS”).
Either party may initiate mediation by providing a written request for mediation
to the other party and JAMS. The request must describe the dispute and the
relief requested. The mediation will be scheduled within ten (10) business days
after the request. The mediation will take place at a JAMS facility in
California. The parties will cooperate with JAMS and with one another in
selecting a mediator from a JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties will participate in the mediation in good
faith and will beat their own expenses in mediation, except that the parties
will share all fees to JAMS equally.



--------------------------------------------------------------------------------

8.3.4 Any amounts owed to a Buyer Indemnified Party following the resolution of
a claim for indemnification hereunder, as determined by Section 8.2.3 above,
shall, prior to the Second Holdback Release Date, be satisfied first from the
Holdback Amount. In the event that the aggregate value of claims exceeds the
Holdback Amount (as reduced by claims for indemnification hereunder which have
previously been satisfied from the Holdback Amount), SBS must pay any remaining
amounts owed to the Buyer Indemnified Party within 10 business days following
the resolution of a claim.

8.3.5 Within 10 business days following the close of business on the date that
is six months following the Closing Date (the “First Holdback Release Date”),
Buyer shall deliver to SBS that portion of the Holdback Amount as is equal to
$250,0000 minus the amount that is necessary to satisfy all unresolved,
unsatisfied or disputed claims for indemnification specified in any notice of
claim delivered to SBS pursuant to Sections 8.3.1 and/or 8.3.2 hereof before the
First Holdback Release Date. Within 10 business days following the close of
business on the date that is twelve months following the Closing Date (the
“Second Holdback Release Date”), Buyer shall deliver to SBS all of the remaining
Holdback Amount in excess of any Holdback Amount that is necessary to satisfy
all unresolved, unsatisfied or disputed claims for indemnification specified in
any notice of claim delivered to SBS before the Second Holdback Release Date. If
any such claims are unresolved, unsatisfied or disputed as of the First Holdback
Release Date or Second Holdback Release Date, as applicable, then Buyer shall
retain possession and custody of that portion of the Holdback Amount otherwise
required to be released on such First Holdback Release Date or Second Holdback
Release Date that equals the total maximum amount of Indemnifiable Losses then
being claimed by Buyer Indemnified Parties in all such unresolved, unsatisfied
or disputed claims, and as soon as all such claims have been resolved, Buyer
shall deliver to SBS all of the remaining Holdback Amount (if any) not required
to satisfy such claims.

ARTICLE 9.

LIMITATION OF LIABILITY.

THE TOTAL CUMULATIVE LIABILITY OF SBS UNDER THIS AGREEMENT FOR CLAIMS FOR
INDEMNIFICATION MADE PURSUANT TO SECTIONS 8.1 (III) AND (V) (OTHER THAN
(A) CLAIMS FOR INDEMNIFICATION REGARDING THE INQUIRY WHICH RELATE TO CLAIMS MADE
BY CUSTOMERS THAT HAVE NOT RENEWED THEIR MAINTENANCE AGREEMENTS OR ENTERED NEW
AGREEMENTS WITH BUYER AFTER THE CLOSING DATE; AND (B) CLAIMS RELATING TO ANY
ALLEGED BREACH OF SBS’S WARRANTIES UNDER SECTION 7.2.7) SHALL NOT EXCEED THE
PURCHASE PRICE ACTUALLY PAID TO SBS HEREUNDER.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT FOR EITHER
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 8 AND BUYER’S RIGHTS FOR
SPECIFIC PERFORMANCE PURSUANT TO SECTION 10.13 HEREOF, NEITHER PARTY SHALL BE
LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES,
WHETHER FORESEEABLE OR NOT, THAT ARE IN ANY WAY RELATED TO THIS AGREEMENT, THE
BREACH THEREOF, ANY TRANSACTIONS RESULTING FROM THIS AGREEMENT, LOSS OF GOODWILL
OR PROFITS, LOST BUSINESS HOWEVER CHARACTERIZED AND/OR FROM ANY OTHER CAUSE
WHATSOEVER.

ARTICLE 10.

GENERAL PROVISIONS

10.1 Relationship of Parties. The relationship between the Parties is only that
of buyer and seller and all Parties are independent contractors notwithstanding
any transitional services or joint activities set forth in this Agreement or in
any of the documents attached hereto or referred to herein. Neither SBS nor
Buyer is the agent or legal representative of the other Party, and neither Party
has the right or authority to bind the other Party in any way. This Agreement
creates no relationship as partners or a joint venture, and creates no pooling
arrangement.



--------------------------------------------------------------------------------

10.2 Governing Law and Venue. This Agreement shall be interpreted and enforced
under the laws of the State of California, without application of its conflicts
or choice of law rules.

10.3 Assignment. Neither Party shall have the right to assign, delegate,
transfer or otherwise encumber this Agreement or any portion thereof without the
other Party’s prior written consent which consent shall not unreasonably be
withheld. Notwithstanding the foregoing, either Party shall be permitted to
assign this Agreement to its successor in interest as a result of a merger, sale
of all or substantially all of its assets or stock of such Party, or other
similar capital transaction.

10.4 Waiver. The failure of a Party to enforce any of its rights hereunder or at
law shall not be deemed a waiver or a continuing waiver of any of its rights or
remedies against the other Party, unless such waiver is in writing and signed by
the Party to be charged.

10.5 Severability. If any provision of this Agreement, or part thereof, is
declared by a court of competent jurisdiction to be invalid, void or
unenforceable, each and every other provision, or part thereof, shall
nevertheless continue in full force and effect.

10.6 Notice. All notices, requests or other communications under this Agreement
shall be in writing, and shall be sent to the designated representatives below,
and shall be deemed to have been duly given on the date of service if sent by
facsimile (provided a hard copy is sent in one of the manners specified below),
or on the day following service if sent by overnight air courier service with
next day delivery with written confirmation of delivery, or five (5) days after
mailing if sent by first class, registered or certified mail, return receipt
requested to the address set forth on the first page of this Agreement. Each
Party is required to notify the other Party in the above manner of any change of
address:

 

If to Buyer: EVault, Inc. c/o Seagate Technology LLC 920 Disc Dr. MS SV15A1
Scotts Valley, California 95066 Attention: Corporate Contracts Fax:
(831) 438-7132 With further copy (which shall not constitute notice) to: Heller
Ehrman LLP 275 Middlefield Road Menlo Park, California 94025 Attention: Steven
J. Tonsfeldt Fax: (650) 324-0638 If to SBS: 15015 Avenue of Science San Diego,
California 92128 Attn: Al Riedler With a copy (which shall constitute notice)
to: Bradford Weller 15015 Avenue of Science San Diego, California 92128 Fax:
(858) 676-5034

10.7 Attorney’s Fees. In the event a dispute arises in litigation regarding and
pursuant to this Agreement, the prevailing Party shall be entitled to its
reasonable attorney’s fees and expenses incurred in addition to any other relief
to which it is entitled.



--------------------------------------------------------------------------------

10.8 Publicity. No announcement will be made by either Party (or their
respective affiliates) except with the consent and approval of the other Party,
subject to applicable law and listing requirements; provided that, prior to
disclosure of any provision of this Agreement to any governmental agency or
stock exchange, the parties shall cooperate to seek confidential treatment or
other applicable limitations on the public availability of any information that
either of the parties considers sensitive or confidential.

10.9 Captions. The captions or headings in this Agreement are made for
convenience and general reference only and shall not be construed to describe,
define or limit the scope or intent of the provisions of this Agreement.

10.10 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered by one Party hereto to the other Party hereto by
facsimile or e-mail transmission of a photocopy of the original signature page
hereto, and upon receipt of such facsimile or e-mail transmission by the other
Party hereto, the photocopy of the original signature page included in such
facsimile or e-mail transmission will be deemed to have the same effect as if
the original signature had been delivered to the other Party. The Parties shall
endeavor to exchange the original signature copies, but the failure to deliver
the original signature copy and/or the nonreceipt of the original signature copy
shall have no effect upon the binding and enforceable nature of this Agreement.

10.11 Further Assurances. The Parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

10.12 Entire Agreement; Amendment. This Agreement and the documents and
agreements attached hereto or contemplated hereby constitute the entire
agreement between the Parties regarding the subject matter hereof, and
supersedes all prior or contemporaneous understandings or agreements, whether
oral or written. This Agreement shall be modified or amended only by a writing
signed by Buyer and SBS.

10.13 Specific Performance; Injunctive Relief. The parties hereto acknowledge
that Buyer will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of SBS set forth
herein. Therefore, it is agreed that, in addition to any other remedies that may
be available to Buyer upon any such violation, Buyer shall have the right to
enforce such covenants and agreements by specific performance, injunctive relief
or by any other means available to Buyer at law or in equity.

10.14 Authority. The parties executing this Agreement on behalf of Buyer and SBS
represent and warrant that they have the authority from their respective
governing bodies to enter into this Agreement and to bind their respective
companies to all the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

SBS:

    Buyer:

St. Bernard Software, Inc.

    EVault, Inc.

By:

 

/s/ Vince Rossi

    By:  

/s/ Mark E. Grace

Name:

 

 

    Name:  

 

Title:

 

President & CEO

    Title:  

Director